internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw plr-106840-01 date date city plan dear this responds to your request of date on behalf of city concerning whether line of duty disability benefits paid to disabled participants in the plan or to the survivor or survivors of deceased participants are excludable from the gross_income of the recipients under sec_104 of the internal_revenue_code the code the plan was established by city ordinance to provide retirement benefits disability benefits and survivor’s benefits to certain full-time employees of the city's police department and their beneficiaries sec_5 of the plan sets forth the disability benefits under the plan and provides as follows a ordinary disability if a participant is credited with at least five years of eligibility service and reaches a termination_date by reason of total and permanent disability as defined in this sec_5 the participant shall be entitled to receive a monthly disability benefit equal to the participant's accrued_benefit based upon the participant's actual years of credited service and average compensation at his or her termination_date without an actuarial reduction for payment prior to normal_retirement_date and notwithstanding the provisions of c below hereof without reduction for any benefits payable under the workers'_compensation law of state b line of duty disability a participant regardless of his length of service who terminates employment by reason of total and permanent disability which as determined in accordance with rules established by the administrator is incurred as a result of an accident or injury which has been sustained as an active covered_employee and which has been ruled compensable under the workers’ compensation law of state shall be entitled to receive a monthly benefit equal to the greater of a the benefit determined pursuant to a above or b c if the line of duty disability is a catastrophic disability as defined below the greater of i a monthly benefit equal to the greater e of the participant’s_compensation or ii the participant's employee contributions benefit or if the line of duty disability is a non-catastrophic disability as defined below the greater of i a monthly benefit equal to the greater of d of the participant’s_compensation or ii the participant's employee contributions benefit sec_5 b a of the plan defines line of duty disability as a total and permanent disability incurred as a result of an accident or injury which has been sustained as a result of service for the city as a covered individual and which has been ruled compensable under the workers’ compensation law of state sec_5 b b of the plan defines catastrophic disability as a line of duty disability i by reason of which the participant will be permanently prevented from engaging in any substantial gainful employment or ii which severely limits one or more major life activities sec_5 b c of the plan defines non-catastrophic disability as a line of duty disability which is not a catastrophic disability sec_5 b of the plan provides for a line of duty death_benefit as follows in the event of the death of a participant prior to the participant's benefit_commencement_date while in the line of duty as defined below the participant's beneficiary shall be entitled to receive the benefits described in subparagraphs or as applicable general benefit the beneficiary shall be entitled to receive a the participant's employee contributions benefit payable in one or more installments over a period which meets the requirements of sec_40 and which is designated by the participant or if the participant has made no designation by his or her beneficiary plus b an amount payable as a single lump sum equal to the participant’s annualized compensation determined as of the date of death provided however that the benefit provided by this subparagraph ii shall be payable only if the participant has died while a covered_employee surviving_spouse benefit a b if all of the following conditions are met then the surviving_spouse of a deceased participant shall be entitled to receive a survivor benefit in lieu of any other plan benefit for purposes of this subsection the line of duty survivor benefit is a monthly income commencing in the month next following the participant’s death and continuing for the remainder of the spouse’s life in an amount equal to 66e of the participant’s_compensation determined as of the day before the participant’s death sec_5 c of the plan defines line of duty death for purposes of sec_5 as death from accident or injury sustained as a result of service for the city as a covered individual and which has been ruled compensable under the workers'_compensation law of state you request a ruling that sec_5 b and b of the plan are statutes in the nature of workmen’s compensation acts and benefits paid thereunder are excludable from the gross_income of the recipients under sec_104 of the code sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts benefits payable under sec_5 b of the plan are limited to total and permanent disabilities that have been ruled compensable under the workers'_compensation law of the state accordingly sec_5 b constitutes a statute in the nature of a workmen's_compensation_act a participant who terminates employment by reason of a catastrophic disability is entitled to receive a monthly benefit equal to the greater of the amount provided under sec_5 b a or b a participant who terminates employment by reason of a non-catastrophic disability is entitled to receive a monthly benefit equal to the greater of the amount provided under sec_5 b a or c the monthly benefits payable under sec_5 b b ii and c ii of the plan the participant's employee contributions benefit are determined by reference to the participant's prior contributions accordingly monthly benefits payable under sec_5 b a b ii and c ii are not excludable from gross_income because they are based on age length of service or prior contributions however the monthly benefits payable under sec_5 b b i and b c i of the plan e and d of compensation respectively are not determined by reference to the participant’s age length of service or prior contributions sec_5 b of the plan provides benefits which are limited to survivors of employees who die as a result of accident or injury sustained in the line of duty accordingly sec_5 b of the plan is a statute in the nature of a workmen's_compensation_act a participant's beneficiary is entitled to receive the benefits described in sec_5 b or b as applicable sec_5 b provides that the beneficiary shall receive the participant's employee contributions benefit b a plus a lump sum equal to the participant's annualized compensation b b benefits payable under sec_5 b a are determined by reference to the participant's prior contributions accordingly amounts payable under sec_5 b a are not excludable from the recipient's gross_income however the benefits payable under sec_5 b b are not determined by reference to the participant's age length of service or prior contributions sec_5 b provides that a surviving_spouse shall be entitled to receive monthly benefit of e of the participant’s_compensation which is not determined by reference to the participant’s age length of service or prior contributions in revrul_80_44 1980_1_cb_34 a statute in the nature of a workmen’s compensation act provided for an allowance of the greater of a percent of the individual’s average final compensation or b the amount to which the individual would be entitled under the normal years_of_service retirement_plan the ruling concluded that the benefits under the statute were excludable under sec_104 of the code to the extent that they did not exceed percent of the final_average_compensation any excess over percent of final_average_compensation was attributable to length of service and therefore not excludable from gross_income based on the authorities cited above and on the representations made we conclude as follows sec_5 b and b of the plan constitute statutes in the nature of workmen’s compensation acts under sec_1_104-1 of the regulations monthly benefits received under sec_5 b b for catastrophic disability are excludable under sec_104 of the code to the extent they do not exceed e of the participant’s_compensation amounts in excess of e of the participant’s_compensation are not excludable from gross_income because they are determined by reference to age length of service or prior contributions amounts received under sec_5 b c of the plan for non-catastrophic disability are excludable under sec_104 of the code to the extent they do not exceed 33d of the participant’s_compensation amounts in excess of 33d of the participant’s_compensation are not excludable from gross_income because they are determined by reference to age length of service or prior contributions an employee contributions benefit received under sec_5 b a of the plan is not excludable from a survivor's gross_income under sec_104 of the code because it is determined by reference to the employees prior contributions a lump sum payment of a participants annualized compensation received under sec_5 b b of the plan is excludable from a survivor's gross_income under sec_104 of the code amounts received by a surviving_spouse under sec_5 b of the plan are excludable from the surviving spouse's gross_income under sec_104 of the code except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provisions of the code or the regulations to the benefits described this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely felix zech assistant chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosures copy of this letter copy for sec_6110 purposes
